IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 

NOS. PD-0759-12, PD-760-12, PD-761-12, PD-762-12 and PD-763-12


DAVID CALHOUN JONES, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
COLLIN COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted of five separate offenses of manslaughter.  The Court of
Appeals affirmed the convictions. Jones v. State, Nos. 05-10-01178-CR, 05-10-01179-CR,
05-10-01180-CR, 05-10-01181-CR, 05-10-01182-CR (Tex.App - Dallas, delivered May 23,
2012).  On January 16, 2013, Appellant's petitions for discretionary review were dismissed
as untimely filed.  Appellant has filed a motion for rehearing requesting reinstatement of his
petitions so that they will be considered by this Court.  Appellant's motion for rehearing is
granted.  His petitions for discretionary review filed in this Court on September 14, 2012, are
filed as of March 6, 2013, and will be considered in accord with Tex.R.App.P. 68. 
 
Delivered March 6, 2013
Do not publish